{¶ 25} I concur in judgment only with the analysis of the majority to affirm the trial court's decision involving the imposition of non-minimum consecutive sentences. The court's en banc decisions in State v. Lett,
Cuyahoga App. Nos. 84707 and 84729, 2005-Ohio-2665, and State v.Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666, are controlling as to the application of Sixth Amendment challenges to existing Ohio sentencing laws. Although I respectfully disagree with the majority analysis in those cases, I am bound by the majority ruling.1
Accordingly, in conformity with those opinions, I must reject Attaway's contentions and overrule Attaway's assigned error.
1 See my concurring and dissenting opinion in State v. Lett, Cuyahoga App. Nos. 84707 and 84729, 2005-Ohio-2665, and Judge James J. Sweeney's dissenting opinion in State v. Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666, in which I concurred.